Citation Nr: 1534579	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  He died in November 2009, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequently, the appellant relocated, and in February 2011 his record was transferred to the St. Petersburg, Florida RO, which has jurisdiction of the claim.  Per her request the appellant was scheduled for a Travel Board hearing before a Veterans Law Judge in March 2015.  She did not appear for the hearing or offer any reason for her failure to report to the hearing.  Thus, her hearing request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran's cause of death (end stage dementia, with contributory chronic obstructive pulmonary disorder (COPD)) was attributable to his service-connected pulmonary tuberculosis, minimal, inactive, which was evidently rated 0 percent at the time of his death in November 2009.  She claims that the tuberculosis "created a favorable environment for other conditions" such as COPD to weaken his immune system and lead to his death. 

According to his death certificate, the Veteran died at a private hospice facility.  There is no indication that the RO sought records from that facility, Hospice by the Sea, or requested the appellant to submit a medical release form authorizing the RO to obtain such records on her behalf.  

Also, in response to an RO request, relevant private treatment records, dated from 2006 to May 2009, were received in July 2010 from Dr. Lieber; however, such records were apparently not considered by the RO in either its October 2010 rating decision or the March 2011 statement of the case (SOC) issued to the appellant.  The RO should consider such evidence in the first instance.  

Finally, the record does not contain a medical opinion that addresses the question of whether the Veteran's service-connected pulmonary tuberculosis was a cause of, or an aggravating factor in, his death for which COPD was found to be a contributory condition.  In a September 2010 letter to the appellant, the RO informed her that it was requesting a medical opinion from a VA medical center, but it does not appear that such action was completed.  The current record is insufficient to decide the claim, and development for such an opinion is necessary.  38 C.F.R. § 3.159(c)(4).  

Accrued Benefits 

The issue of entitlement to retroactive compensation benefits for the service-connected pulmonary tuberculosis was raised by the appellant in statements dated in November 2009 (received in January 2010, as a claim for benefits) and in December 2010 (received in November 2011, as a notice of disagreement with an unfavorable decision).  She claims in part that the Veteran should have been paid at the 30 percent rate from July 1970 until his death.  She asserted that the Veteran was only paid $67 per month for his "entire life."  She submitted a copy of a VA letter dated in September 1970, which informed the Veteran that his disability compensation had been adjusted, effective July 1, 1970, to "authorize the increased rate payable under recent legislation for [his] 30 percent disability."  (This information was also reflected on an administrative record, VA Form 21-6798-2, Death/Disability Award.)  In a June 2015 statement, the appellant's representative reiterated her contention that the Veteran was entitled to a higher rate for the tuberculosis (than he was paid).  

In its October 2010 denial letter, the RO informed the appellant that it could not pay her accrued benefits as the VA did not owe the Veteran any money at the time of his death; the RO advised her that the Veteran's tuberculosis was rated 0 percent, and not 30 percent as alleged.  (VA data, as reflected on an April 2010 Award and Rating administrative record, indicate that the Veteran's disability was rated 0 percent, effective October 1, 1970.)  The appellant's notice of disagreement with the decision was received in January 2011.  When there has been adjudication by the RO and a timely notice of disagreement is filed, an SOC addressing the issue must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued an SOC on the matter of entitlement to accrued benefits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should furnish the appellant an SOC on the claim of entitlement to accrued benefits.  In order to perfect an appeal of the claim to the Board, the appellant must still timely file a substantive appeal after issuance of the SOC.

2.  The AOJ should request the appellant to obtain the Veteran's terminal records from Hospice by the Sea, or to submit a medical release authorizing VA to obtain the records on her behalf.
3.  After the above development is completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding the cause of his death in November 2009.  Based on the evidence of record, the consulting provider should opine whether it is at least as likely as not (a 50 % or higher probability) that the Veteran's fatal end stage dementia and/or the contributory COPD was caused by, or aggravated by, his service-connected pulmonary tuberculosis.  (The term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of the respiratory condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.)  The consulting physician must explain the rationale for all opinions.   

In formulating the opinion, the consulting physician is asked to comment upon the Veteran's amended death certificate, which reflects COPD as a significant contributory condition leading to death (but not resulting in the underlying cause of death by end state dementia).  Other pertinent records for consideration include records from Dr. Lieber, which show the Veteran was treated for respiratory complaints in the years prior to his death, and the appellant's contentions that the Veteran's service-connected pulmonary tuberculosis "created a favorable environment for other conditions" such as COPD to weaken his immune system and lead to his death.  She attributed the Veteran's sedentary lifestyle to his pulmonary tuberculosis.  
The opinion-provider should note the following guidance:  A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

4.  After the above development requested is completed, the AOJ should readjudicate the claim of service connection for the cause of the Veteran's death, to include consideration of the treatment records of Dr. Lieber, the advisory medical opinion, and any records added to the file since the SOC.  If the benefit sought remains denied, issue an appropriate supplemental SOC, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2014).

